Citation Nr: 1821227	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-40 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a March 6, 1997 rating decision that denied service connection for a bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for bilateral patellofemoral pain syndrome and degenerative joint disease of the knees.

5.  Entitlement to service connection for anxiety not otherwise specified (NOS), depression NOS, depressive disorder, and attention-deficit hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) from November 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the November 2012 decision, the RO determined that there was no CUE in a March 6, 1997 rating decision that denied service connection for a bilateral knee disability.  The RO also granted the Veteran's application to reopen a claim of service connection for a bilateral knee disability, but denied the underlying claim.  In the December 2013 decision, the RO denied the Veteran's application to reopen a claim of service connection for depression as new and material evidence had not been submitted.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2017 video-conference hearing at the RO.  A transcript of the hearing is associated with his file.

As for characterization of the issues on appeal, the Veteran submitted a timely notice of disagreement with the December 2013 rating decision which denied his application to reopen a claim of service connection for depression, and a statement of the case (SOC) was issued in May 2016.  Information contained in the Veterans Appeals Control and Locator System (VACOLS) indicates that the appeal was closed for "failure to respond."  Hence, the psychiatric issue was not certified to the Board for appellate review (via a VA Form 8, Certification of Appeal).  The Board points out, however, that following the issuance of the May 2016 SOC, the Veteran's representative submitted a statement in June 2016 in which he indicated that the Veteran intended to continue his appeal of the psychiatric issue to the Board.  Also, a substantive appeal (VA Form 9) was filed in July 2016 and the Board took testimony on the psychiatric issue during the November 2017 hearing.  The United States Court of Appeals for Veterans Claims (Court) has held that timely filing of a substantive appeal is not jurisdictional, and that VA may waive any issue of timeliness, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).  In this case, because the Veteran has expressed his intent to continue his appeal of the psychiatric issue to the Board and the Board both addressed and took testimony on this issue during the November 2017 hearing, any issue as to the timeliness of the substantive appeal on the psychiatric issue has been waived, and this issue is before the Board.  See also 38 C.F.R. § 19.35 (2017) (certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue).

The Board also points out that the agency of original jurisdiction (AOJ) reopened the claims of service connection for a bilateral knee disability and a psychiatric disability and adjudicated these claims on a de novo basis in an August 2014 SOC and the May 2016 SOC, respectively.  Regardless, as explained in more detail below, claims of service connection for a bilateral knee disability and a psychiatric disability were initially denied by way of final November 1998 and June 2010 rating decisions.  Where the claim in question has been finally adjudicated, the statutes make clear that the Board must initially determine whether new and material evidence has been submitted with regard to the claims of service connection for a bilateral knee disability and a psychiatric disability.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of these claims.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, the Board has included the issues of whether new and material evidence has been received to reopen the claims of service connection for a bilateral knee disability and a psychiatric disability, as indicated above on the title page.

As a final preliminary matter, the Board also notes that in the December 2013 rating decision, the AOJ characterized the psychiatric issue on appeal as only including the issue of whether new and material evidence had been received to reopen a claim of service connection for depression.  Regardless, in light of the Veteran's reported symptoms and contentions and the fact that the AOJ previously denied service connection for both PTSD and depression, and to encompass all disorders that are reasonably raised by the record, the Board has re-characterized the application to reopen the claim of service connection for depression as an application to reopen a claim of service connection for a psychiatric disability, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).


FINDINGS OF FACT

1.  The March 6, 1997 rating decision was not final and was reconsidered by the RO in a November 1998 rating decision; the Veteran may not assert CUE in a non-final rating decision.

2.  The Veteran's claim of service connection for a bilateral knee disability was originally denied in a March 1997 rating decision on the basis that the claim was not well grounded because the Veteran's claimed knee disability pre-existed service and there was no evidence that the disability was incurred or aggravated in service; relevant service treatment records that were not in the claims file at the time of the March 1997 decision were associated with the claims file in October 1998; the RO reconsidered and again denied the claim of service connection for a bilateral knee disability in a November 1998 rating decision on the basis that the claim was not well grounded because there was no evidence that the claimed disability was incurred in service; the Veteran did not appeal the November 1998 decision within one year of its issuance and new and material evidence was not received within that year.

3.  The Veteran's claims of service connection for PTSD and depression were originally denied in a June 2010 rating decision on the basis that there was no evidence of a credible in-service stressor related to the claimed PTSD and that there was no evidence that the claimed depression was incurred in or caused by service; the claim of service connection for a bilateral knee disability was also denied in the June 2010 rating decision on the basis that new and material evidence had not been received; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

4.  Evidence received since the June 2010 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claims of service connection for a bilateral knee disability and a psychiatric disability, the absence of which was the basis of the previous denial.

5.  Bilateral patellofemoral pain syndrome and degenerative joint disease of the knees are related to service.

6.  The evidence is at least evenly balanced as to whether the Veteran's current anxiety NOS, depression NOS, depressive disorder, and ADHD had their onset in service.


CONCLUSIONS OF LAW

1.  The motion alleging CUE in the March 6, 1997 rating decision is moot. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.105(a), 3.156(c) (2017).

2.  The RO's November 1998 and June 2010 rating decisions that denied the claims of service connection for a bilateral knee disability and a psychiatric disability (identified as PTSD and depression) are final.  38 U.S.C. § 7105 (d)(3) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

3.  The evidence received since the June 2010 rating decision is new and material and sufficient to reopen the claims of service connection for a bilateral knee disability and a psychiatric disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a).

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for patellofemoral pain syndrome and degenerative joint disease of the knees are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for anxiety NOS, depression NOS, depressive disorder, and ADHD are met.  38 U.S.C. §§ 1110, 1111, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In light of the Board's favorable decision in reopening the claims of service connection for a bilateral knee disability and a psychiatric disability, and as the Board is granting the underlying service connection claims, these claims are substantiated and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the Veteran's allegation of CUE in the March 1997 rating decision, the Court has held that the VCAA is not applicable to motions for revision of a decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior RO decision is based on the record that existed when that decision was made.

II. Analysis

A. CUE

A previous RO determination that is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105 (a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In this case, the RO initially denied service connection for a bilateral knee disability by way of a rating decision dated on March 6, 1997.  The Veteran was notified of the March 1997 rating decision by way of a letter dated later that same month.  At the time of the March 1997 decision, copies of the Veteran's service treatment records were included with his claims file.  These copies did not include the report of his examination for entrance into service.  The original copies of his service treatment records were subsequently associated with his claims file in October 1998, and these copies do include the report of his September 1990 entrance examination.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. §  3.156 (c).  In light of the receipt of additional relevant service treatment records, the RO issued a November 1998 rating decision in which it reconsidered and again denied the claim of service connection for a bilateral knee disability on the basis that the claimed knee disability was not incurred in service.

As relevant service department records were associated with the claims file following the March 1997 rating decision, that decision was not final.  The subsequent November 1998 rating decision, in which the RO reconsidered the Veteran's claim of service connection for a bilateral knee disability, constituted the RO's adjudication of his initial service connection claim.  The Veteran's claim of CUE in the March 1997 rating decision is the only CUE claim that has been adjudicated by the AOJ and is the only such claim that is currently before the Board.  As that decision was not final, however, there can be no claim of CUE based on that decision.  See 38 C.F.R. § 3.105(a).  Thus, the Board finds that the Veteran's claim of CUE in the March 6, 1997 rating decision is moot, as there is no allegation or error of fact or law for appellate consideration with regard to this CUE issue.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Accordingly, the Board does not have jurisdiction to review the CUE issue on appeal, and the appeal is dismissed.

B. Applications to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (d)(3).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).
In this case, the RO initially denied the Veteran's claim of service connection for a bilateral knee disability in the March 1997 rating decision on the basis that the claim was not well grounded because the Veteran's claimed knee disability pre-existed service and there was no evidence that the disability was incurred or aggravated in service.  Specifically, the RO explained that the Veteran reported a history of leg cramps at the time of his entrance into service and that although he was treated for knee problems in service and reported painful knees at the time of his separation from service, his lower extremities were normal during his separation examination.  In addition, a VA physician opined in February 1997 that the Veteran's knee pain was not related to his knee pain in service, that his knee disability (diagnosed as chondromalacia) existed prior to service, and that his knee symptoms were not related to his activities in service.  Hence, the RO concluded that there was no evidence that the Veteran's knee disability was permanently worsened as a result of service or that it was otherwise incurred in or related to service.  The Veteran was notified of the March 1997 rating decision by way of a letter dated later that same month.

As explained above in the discussion pertaining to the Veteran's CUE motion, additional relevant service treatment records were subsequently associated with the Veteran's claims file in October 1998, and the RO thereafter reconsidered and again denied the claim of service connection for a bilateral knee disability in the November 1998 rating decision on the basis that the claim was not well grounded because there was no evidence that the claimed disability was incurred in service.  See 38 C.F.R. § 3.156 (c).  The RO explained that the Veteran was treated for knee problems in service, but that his lower extremities were normal during his separation examination.  The RO also explained that there was no evidence of continuing treatment for knee conditions following the Veteran's discharge from service and it noted the VA physician's February 1997 opinion.  The Veteran was notified of the RO's November 1998 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the November 1998 decision became final.  See 38 U.S.C. § 7105 (d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The claim of service connection for a bilateral knee disability was again denied in a June 2010 rating decision on the basis that new and material evidence had not been submitted.  The RO also denied a claim of service connection for a psychiatric disability (adjudicated as separate claims of service connection for PTSD and depression) in the June 2010 rating decision on the basis that there was no evidence of a credible in-service stressor related to the claimed PTSD and that there was no evidence that the claimed depression was incurred in or caused by service.  In particular, the RO explained that although the Veteran was diagnosed as having PTSD and depression, there was no evidence that he engaged in combat or that there was a confirmed in-service stressor that could be linked to his PTSD.  Also, there was no evidence of any treatment for or complaints or diagnosis of depression in his service treatment records.  The Veteran was notified of the RO's June 2010 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the June 2010 decision became final.  See Id.

Pertinent new evidence received since the June 2010 denial includes the report of a May 2014 VA knee examination and the Veteran's testimony during the November 2017 Board hearing.  This additional evidence includes a medical opinion that the Veteran's claimed bilateral knee disability is related to his knee problems in service and a report from the Veteran that he was physically assaulted in service.  He had not reported this psychiatric stressor prior to the June 2010 rating decision.  Hence, the additional evidence pertains to an element of the claims that was previously found to be lacking and raises a reasonable possibility of substantiating the claims by indicating that the Veteran's claimed bilateral knee disability is related to service and that he experienced a psychiatric stressor (i.e., a physical assault) in service. The evidence is, therefore, new and material, and the claims of service connection for a bilateral knee disability and a psychiatric disability are reopened.

C. Service Connection 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. § 1110; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing service connection for certain chronic disabilities listed in 38 C.F.R. § 3.309 (a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307 (a), 3.309(a) (2017). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a November 2013 VA mental health telephone encounter note, the report of the May 2014 VA knee examination, a September 2014 VA mental health medication management note, and a November 2017 letter from a VA psychologist at the VA outpatient clinic in Appleton, Wisconsin reveal that the Veteran has been diagnosed as having bilateral patellofemoral pain syndrome and degenerative joint disease of the knees, anxiety NOS, depression NOS, depressive disorder, and ADHD.  Thus, current bilateral knee disabilities and psychiatric disabilities have been demonstrated.

As an initial matter, the Board notes that the Veteran reported that he experienced some psychiatric symptomatology (identified as ADHD) prior to service. Regardless, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C. §§ 1111; 38 C.F.R. § 3.304 (b).

Although the Veteran is certainly competent to report a history of psychiatric symptoms prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  There is no other evidence of any pre-existing psychiatric disorder prior to service and the Veteran's September 1990 entrance examination was normal other than for ear problems and defective vision.  Therefore, the Board finds that the evidence is not clear and unmistakable that any psychiatric disorder pre-existed service and was not aggravated in service and the Veteran is presumed sound at service entrance.  38 U.S.C. § 1111.

There is evidence of knee and psychiatric symptoms in service, evidence of continuous knee and psychiatric symptoms in the years since service which indicates that the current disabilities were incurred in service, and a medical opinion that the current bilateral knee disability is related to service.

The Veteran contends that he began to experience knee and psychiatric symptoms in service.  In this regard, service treatment records reflect that he was treated for a 3 day history of left patella pain in November 1991.  He was also treated for bilateral knee pain and giving out of the knees in October and December 1993 and January 1994.  Examinations revealed knee swelling, edema, crepitus, tenderness, and painful motion.  The Veteran was diagnosed as having a left knee strain, a bilateral knee sprain with contusions, patellar tendonitis, and bilateral patellofemoral pain syndrome.  Also, the Veteran reported bilateral knee pain on an August 1994 report of medical history form completed for purposes of separation from service.  In addition, his post-service medical records and lay statements indicate that bilateral knee symptoms have continued in the years since service.  

Moreover, the Veteran has reported that he began to experience depression in service due to being harassed and taunted by other fellow service members because of his weight and inability to perform certain physical activities.  The Board acknowledges that the Veteran indicated on several report of medical history forms completed during service that he was not experiencing any "depression or excessive worry" or any other psychiatric symptomatology.  Regardless, the Veteran submitted statements from two of his fellow service members, both dated in February 2010, in which they confirmed that the Veteran was harassed in service and that he experienced depression in service.  Also, the Veteran essentially explained during the November 2017 hearing that he did not feel comfortable seeking psychiatric treatment in service and that he did not begin to receive such treatment for a number of years following service.  His post-service medical records and lay statements otherwise indicate that psychiatric symptoms have continued in the years since service.  

There are conflicting medical opinions as to whether the Veteran's current bilateral knee disability is related to service.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  The Board may favor one medical opinion over another, provided an adequate statement of reasons or bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The physician who conducted an October 2012 VA knee examination opined that the Veteran had patellofemoral pain while in service, but that based on objective evidence, he no longer suffered from this condition and his knee problems were unrelated to his military service.  An MRI of the knees in 2010 did not show evidence of chondromalacia and knee x-rays were essentially normal.

The physician who conducted the May 2014 VA knee examination explained, in pertinent part, that the Veteran had chronic bilateral patellofemoral pain syndrome of the knees, which is the same condition for which he was treated in service and which was diagnosed during a 1997 VA examination.  Thus, the examiner opined that this disability was likely ("at least as likely as not") related to the diagnoses and findings during service.  The examiner also explained that she would have to resort to speculation to determine whether early degenerative joint disease reported on imaging was related to the diagnosis of patellofemoral syndrome.  This was based on the fact that the Veteran had other risk factors for degenerative joint disease, including his age (older than 40) and weight.

The October 2012 opinion is of limited probative value because it is essentially entirely based on the absence of objective evidence of patellofemoral pain at the time of the October 2012 examination.  The physician did not acknowledge or discuss the Veteran's reports of continuous knee problems in the years since service.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history.  Buchanan, 451 F.3d at 1336, n. 1 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

In contrast, the May 2014 opinion as to the etiology of the Veteran's patellofemoral pain syndrome is based upon an examination of the Veteran and a review of his treatment records and reported history, and is accompanied by a specific rationale which is consistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The May 2014 opinion that addresses the Veteran's degenerative joint disease is adequate to the extent that it is accompanied by a specific rationale addressing why a definitive conclusion as to the etiology of this specific knee disability could not be made.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the physician stated that an opinion could not be provided without resort to speculation and this statement weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The Veteran is competent to report continuous knee and psychiatric symptoms in the years since service and his fellow service members are competent to report their observations of the Veteran's experiences and observable behavior in service.  Also, there is nothing to explicitly contradict his reports of continuous knee symptoms.  In light of this evidence, the Board finds that the reports of continuous bilateral knee and psychiatric symptoms in the years since service are credible.

In sum, the evidence reflects that the Veteran experienced bilateral knee and psychiatric symptoms in service and that there have been continuous symptoms in the years since service.  He has also been diagnosed as having current bilateral patellofemoral pain syndrome and degenerative joint disease of the knees, anxiety NOS, depression, NOS, depressive disorder, and ADHD.  Moreover, there is a probative medical opinion that the current bilateral patellofemoral pain syndrome is related to the Veteran's knee problems in service.  Thus, the preponderance of the evidence reflects that the Veteran's current bilateral patellofemoral pain syndrome is likely related to his knee symptoms in service.  Also, the evidence is at least evenly balanced as to whether the evidence indicates that the current bilateral degenerative joint disease of the knees and psychiatric disabilities had their onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the currently diagnosed bilateral patellofemoral pain syndrome and degenerative joint disease of the knees, depression NOS, anxiety NOS, depressive disorder, and ADHD is warranted.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  See also Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

ORDER

The appeal as to the issue of whether there was CUE in a March 6, 1997 rating decision that denied service connection for a bilateral knee disability is dismissed.

The application to reopen the claim of service connection for a bilateral knee disability is granted.

The application to reopen the claim of service connection for a psychiatric disability, to include PTSD and depression, is granted.

Entitlement to service connection for bilateral patellofemoral pain syndrome and degenerative joint disease of the knees is granted.

Entitlement to service connection for depression NOS, anxiety NOS, depressive disorder, and ADHD is granted.





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


